206 P.3d 282 (2009)
227 Or. App. 504
STATE of Oregon, Plaintiff-Respondent,
v.
Shane Jeremy HALL, Defendant-Appellant.
06FE0017MS; A135311.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration February 4, 2009.
Decided April 15, 2009.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Tiffany Keast, Assistant Attorney General, for petition.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and CARSON, Senior Judge.
PER CURIAM.
The state petitions for reconsideration of our decision in this case, State v. Hall, 225 Or.App. 63, 200 P.3d 164 (2008). In that decision, we accepted the state's concession that, under the Oregon Supreme Court's decision in State v. Ice, 343 Or. 248, 170 P.3d 1049 (2007), the trial court erred in imposing consecutive sentences based on facts found by the court rather than by a jury. Since then, however, the United States Supreme *283 Court has reversed the Oregon Supreme Court's decision, Oregon v. Ice, ___ U.S. ___, 129 S.Ct. 711, 172 L.Ed.2d 517 (2009), holding that the constitutional right to a jury trial does not apply to decisions to impose consecutive sentences. In light of the United States Supreme Court's decision, we agree that the trial court did not err.
Reconsideration allowed; former opinion withdrawn; affirmed.